 



Exhibit 10.3
December 19, 2007
Financing Commitment
XATA Corporation
151 E. Cliff Road, Suite 10
Burnsville, Minnesota 55337
Attention: Mr. Mark Ties, Chief Financial Officer
Ladies and Gentlemen:
Silicon Valley Bank (“SVB”) is pleased to advise you (“you” or “Company”) of its
commitment to provide you with the financing (the “Financing”) outlined in the
Summary of Terms and Conditions attached as Exhibit A hereto and incorporated
herein by this reference (the “Summary of Terms”) and subject to the following
general terms. (This letter and the Summary of Terms are together referred to
herein as the “Commitment Letter”.)
1. Conditions. The commitment of SVB is subject to the satisfaction of each of
the following conditions precedent in a manner acceptable to SVB: (a) the
accuracy and completeness of all representations that you and your affiliates
make to SVB and your compliance with the terms of this Commitment Letter;
(b) the negotiation, execution and delivery of definitive documentation for the
Financing consistent with the Summary of Terms and otherwise satisfactory to
SVB; and (c) no change, occurrence or development shall have occurred since
September 30, 2007, or become known by SVB on or after the date hereof, that has
had or could reasonably be expected to have a material adverse effect on the
operations, business, assets, properties, liabilities (actual or contingent),
condition (financial or otherwise) or prospects of the Company and its
subsidiaries, taken as a whole, or result in a material impairment of the rights
and remedies of SVB under any loan documentation.
2. Representations. You represent, warrant and covenant that (a) all financial
projections concerning the Company and its subsidiaries that have been or are
hereafter made available to SVB by you or any of your representatives (or on
your or their behalf) (the “Projections”) have been or will be prepared in good
faith based upon reasonable assumptions, and (b) all other information, which
has been or is hereafter made available to SVB by you or any of your
representatives (or on your or their behalf) in connection with the Financing
(the “Information”), as and when furnished, is and will be complete and correct
in all material respects and does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading. You agree to furnish us with
further and supplemental information from time to time until the date of the
initial borrowing under the Financing (the “Closing Date”), so that the
representation, warranty and covenant in the immediately preceding sentence are
correct on the Closing Date as if the Information were being furnished, and such
representation, warranty and covenant were being made, on such date. In issuing
this commitment, SVB is and will be using and relying on the Information without
independent verification thereof.

 



--------------------------------------------------------------------------------



 



3. Reimbursement. By executing this Commitment Letter, you agree to reimburse
SVB from time to time on demand for all reasonable out-of-pocket fees and
expenses incurred in connection with the Financing (including, but not limited
to, the reasonable fees, disbursements and other charges of its counsel and due
diligence expenses in connection with the preparation of the definitive
documentation therefor and otherwise) (collectively, “Costs”).
4. Indemnity. You agree to indemnify and hold harmless SVB, and each of its
affiliates, officers, directors, employees, agents, advisors and other
representatives (each an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Financing,
or any use made or proposed to be made with the proceeds thereof, except to the
extent such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equityholders or
creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Financing is
consummated. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equity holders or
creditors arising out of, related to or in connection with any aspect of the
Financing, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final and nonappealable judgment of a court of competent jurisdiction.
5. Confidentiality. This Commitment Letter is confidential and, except for
disclosure hereof on a confidential basis to your accountants, attorneys and
other professional advisors retained by you in connection with the Financing or
as otherwise required by law, may not be disclosed in whole or in part to any
person or entity without our prior written consent. SVB hereby notifies you that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies you, which information includes your name
and address and other information that will allow SVB to identify you in
accordance with the Act.
6. Acknowledgments. You acknowledge that SVB or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
SVB agrees that it will not furnish confidential information obtained from you
to any of its other customers and that it will treat confidential information
relating to you with the same degree of care as it treats its own confidential
information. In connection with the services and transactions contemplated

2



--------------------------------------------------------------------------------



 



hereby, you agree that SVB is permitted to access, use and share with any of its
bank or non-bank affiliates, agents, advisors (legal or otherwise) or
representatives any information concerning you, or any of your affiliates that
is or may come into the possession of SVB or any of such affiliates. In
connection with all aspects of each transaction contemplated by this Commitment
Letter, you acknowledge and agree that: (a) (i) the Financing is an arm’s-length
commercial transaction between you and your affiliates, on the one hand, and
SVB, on the other hand, (ii) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, and
(iii) you are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby; (b) SVB has been, is,
and will be acting solely as a principal and has not been, is not, and will not
be acting as an advisor, agent or fiduciary for you, any of your affiliates or
any other person or entity; (c) SVB has no obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (d) SVB and its respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates, and SVB has no obligation to disclose any of
such interests to you or your affiliates. To the fullest extent permitted by
law, you hereby waive and release any claims that you may have against SVB with
respect to any breach or alleged breach of any alleged agency or fiduciary duty
in connection with any aspect of any transaction contemplated by this Commitment
Letter, and the parties agree that no such agency or fiduciary relationship
exists between them.
7. Survival. The provisions of Sections 1 through 11 hereof shall remain in full
force and effect regardless of whether any definitive documentation for the
Financing shall be executed and delivered, and notwithstanding the termination
of this Commitment Letter or any commitment or undertaking of SVB hereunder.
8. General. This Commitment Letter may be executed in counterparts which, taken
together, shall constitute an original. Delivery of an executed counterpart of
this Commitment Letter by telecopier or facsimile shall be effective as delivery
of a manually executed counterpart thereof. The commitments and undertakings of
SVB may be terminated by us if you fail to perform your obligations under this
Commitment Letter on a timely basis. This Commitment Letter embodies the entire
agreement and understanding between SVB and you with respect to the Financing
and supersedes all prior agreements and understandings relating to the specific
matters hereof. However, please note that the terms and conditions of the
commitment of SVB and the undertaking of SVB hereunder are not limited to those
set forth herein or in the Summary of Terms. Those matters that are not covered
or made clear herein are subject to mutual agreement of the parties. No party
has been authorized by SVB to make any oral or written statements that are
inconsistent with this Commitment Letter. This Commitment Letter is not
assignable by you without our prior written consent and is intended to be solely
for the benefit of the parties hereto and the Indemnified Parties. This
Commitment Letter shall be governed by, and construed in accordance with, the
internal laws of the State of California. Each of you and SVB hereby irrevocably
waives any and all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter or any transactions contemplated hereby or
the actions of SVB in the negotiation, performance or enforcement hereof
(collectively, an “Action”. IF ANY ACTION IS FILED IN A COURT OF THE STATE OF
CALIFORNIA BY OR AGAINST ANY PARTY HERETO AND EACH PARTY HERETO DOES NOT
SUBSEQUENTLY WAIVE

3



--------------------------------------------------------------------------------



 



IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS RIGHT TO A TRIAL BY JURY, THE
COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 TO A REFEREE OR REFEREES TO HEAR
AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR PROCEEDING (WHETHER OF FACT OR
OF LAW) AND TO REPORT A STATEMENT OF DECISION, PROVIDED THAT ANY SUCH ISSUES
PERTAINING TO A “PROVISIONAL REMEDY” AS DEFINED IN CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8 SHALL BE HEARD AND DETERMINED BY THE COURT.
9. Commitment Acceptance. This Commitment Letter must be accepted by delivery to
SVB no later than 5:00 pm. on December 21, 2007 of a signed copy of this
Commitment Letter accepting its terms. Otherwise, this commitment of SVB to
provide the Financing set forth in this Commitment Letter shall expire and be of
no further force or effect.
10. Commitment Fee. —Waived—
11. Deposit. Company has provided SVB with a cost deposit in the amount of
$15,000 (the “Deposit”). Whether or not the definitive documentation providing
for the Financing is executed, the Deposit shall be applied to the Costs. If the
Deposit exceeds the Costs, the excess shall be returned to the Company. If the
Costs exceed the Deposit, the Company shall pay the excess to SVB on demand.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



We are pleased to have the opportunity to work with you in connection with this
important financing.

            Very truly yours,

SILICON VALLEY BANK
      By:   /s/ Benjaman Johnson         Name:   Benjaman Johnson       
Title:   Deal Team Leader     

ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:

          XATA CORPORATION
      By:   /s/ Mark E. Ties         Name:   Mark E. Ties        Title:   Chief
Financial Officer     

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SUMMARY OF TERMS AND CONDITIONS
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the commitment letter (the “Commitment Letter”) to which
this Summary of Terms and Conditions is attached.

     
Financing:
  $10,000,000 Revolving Line of Credit
 
   
Advance Rate:
  Up to 80% of eligible accounts receivable. Advance rates to be based on the
quality of the accounts receivable and attendant dilution, and will be validated
by a collateral audit to be performed prior to funding.
 
   
 
  The collateral base will exclude domestic receivables that have aged over
90 days on an invoice date aging basis. Additional ineligible receivables will
include credit balances over 90 days, contras to A/R, cross-agings at 50%,
concentrations over 25%, receivables owing from affiliates and other items as
set forth in the SVB standard documentation. Foreign accounts will have to be
individually qualified for inclusion in the borrowing base. Collateral
eligibility is determined from time to time by SVB in its sole discretion.
 
   
 
  Concentration limits and foreign account exceptions to be considered on a case
by case basis at the sole discretion of SVB.
 
   
 
  The collateral base will include contracts with United States government,
provided that SVB has obtained executed assignments in accordance with the
federal Assignment of Claims Act.
 
   
 
  Up to 25% of Eligible Inventory, not to exceed the lesser of $1,500,000 or 25%
of Eligible A/R.
 
   
 
  Up to 50% of unrestricted cash held at SVB (note — cash held at SVB Affiliates
will be excluded from the borrowing base calculation).
 
   
Maturity:
  36 months from date of documents.
 
   
Repayment:
  Interest monthly; principal due at maturity
 
   
Interest Rate:
  Floating Rate. Performance-Based Pricing. as follows:
 
  Initial Interest Rate: SVB Prime + 0.5% If liquidity ratio drops below the
thresholds as described in the “Other” section below, interest rate will
increase to SVB Prime + 1.00%. Additionally, SVB will reduce the rate back to
SVB Prime 0.5% after two consecutive quarters of performance to said threshold.

 



--------------------------------------------------------------------------------



 



     
Facility Fee:
  $40,000.00, payable at close.
 
   
Unused Line Fee:
  0.375% annually (paid quarterly) of the Facility.
 
   
Termination Fee:
  I) Year 1: 1.00% of the Facility
 
  II) Year 2: 0.50% of the Facility
 
  III) Year 3: N/A
 
   
Collateral:
  Perfected first-priority security interest in all assets of Company, including
IP.
 
   
Covenants:
 
•   Tangible Net Worth (“TNW”), defined as net worth less intangible assets. At
all times, and measured monthly starting with 3/31/08, the borrower’s Tangible
Net Worth must be higher than $1,000,000 below borrower’s TNW as of the close of
borrower’s acquisition of Geologic Solutions, Inc., with such minimum TNW
requirement increasing by $1,500,000 beginning with the month ending 9/30/08. In
addition, beginning with the month ending 3/31/09, the minimum TNW requirement
to increase by 50% of quarterly Net Income for the quarter ending 3/31/09 and
for each quarter ending thereafter, with the minimum TNW requirement being
adjusted quarterly.
 
   
 
 
•   Modified EBITDA: borrower’s EBITDA — Taxes — Distributions — Unfinanced
Capex (“MEBITDA”) for January 2008, January through February 2008, and January
through March 2008, must not be less than ($1,000,000).
 
   
 
 
•   FCCR Covenant: defined as [MEBITDA / Interest + Mandatory Principal Pmts)]
of not less than 1.25:1.00 on a trailing twelve month basis, starting 12/31/08,
monitored quarterly thereafter.
 
   
Financial Reporting:
  Monthly consolidated financial statements with compliance certificate shall be
submitted within 30 days of each month end.
 
   
 
  Unqualified audited financial statements within 120 days of year end.
 
   
 
  Prior to fiscal year end, provide board-approved projections (P&L, Balance
Sheet and Cash flow) for the next fiscal year.





--------------------------------------------------------------------------------



 



     
 
   
Borrowing Base
Reporting:
  Streamlined Borrowing Base Reporting while Company meets the Liquidity Ratio
threshold; A/R & A/P agings and Borrowing Base Certificate to be reported
monthly, due within 15 days of each month end.
 
   
 
  If Company’s Liquidity Ratio falls below the Liquidity Ratio threshold as
outlined in the “Other” section below, A/R & A/P agings and Transaction Reports
to be reported weekly and for each new advance (but not less frequently than
weekly), with a $1,500 monthly collateral handling fee.
 
   
Deposit Accounts:
  Operating account(s) and excess funds shall be maintained at SVB. Company will
maintain a lockbox at SVB and all collections/presentments will be submitted to
the lockbox and customer invoices will instruct customers to make payments to
the lockbox. At such time that weekly and or advance-based reporting is
established, SVB will require that payments be applied to the outstanding loan
balance, and non-electronic payments will be assessed 2 days of float.
 
   
Other:
  Liquidity Ratio: Company to maintain a minimum Adjusted Quick Ratio of 1.25 :
1.00, defined as [(Cash at SVB & SVB Affiliates + Eligible A/R) divided by (SVB
Debt)], measured monthly. This ratio will increase to 1.50:1.00 as of 12/31/08.
If this ratio falls below the established threshold, it will trigger a higher
interest rate, more frequent reporting, additional handling fees, etc. as
described in the body of this document.
 
   
 
  Field examination on A/R and/or other collateral to be performed as conditions
warrant at SVB’s sole discretion. Exam fee is $750.00 per day plus out of pocket
expenses.
 
   
 
  Company is responsible for all of SVB’s fees, costs and expenses (including
legal) in connection with the Facility. New documents will be prepared by
outside counsel. All notes from shareholders, investors and related parties will
be subordinated to SVB and documented by the Bank’s standard agreement.

 



--------------------------------------------------------------------------------



 



     
 
   
General Provisions:
  Conditions precedent, representations and warranties, covenants, events of
default, indemnification, and other provisions per SVB standard loan
documentation with such changes thereto as SVB shall agree to in its discretion.
Conditions precedent to include no material adverse change, completion of field
audit, due diligence and searches with respect to Company with results
satisfactory to SVB, absence of litigation which could have a material adverse
effect on the Company. Events of default to include without limitation
(i) nonpayment of principal, interest, fees or other amounts; (ii) failure to
perform or observe covenants set forth in the loan documentation within a
specified period of time, where customary and appropriate, after such failure;
(iii) any representation or warranty proving to have been incorrect when made or
confirmed; (iv) cross-default to other indebtedness; (v) bankruptcy and
insolvency defaults; (vi) inability to pay debts; (vii) monetary judgment
defaults and material nonmonetary judgment defaults; (viii) ERISA defaults;
(ix) actual or asserted invalidity or impairment of any loan documentation;
(x) change of control, and (xi) material adverse change.
 
   
Governing Law:
  State of California
 
   
Expenses
  Company to pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, and closing of all loan
documentation, including, without limitation, the legal fees of SVB counsel,
regardless of whether or not the Financing is closed.

 